Citation Nr: 0902434	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  07-04 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen claim of service connection for psychiatric illness, 
disease or acquired psychiatric abnormality, to wit: 
dysthymic disorder, mild, competed (formerly diagnosed as 
immature personality disorder or schizophrenic reaction, 
paranoid).

2.  Whether new and material evidence has been submitted to 
reopen claim of service connection for residuals of back 
injury, to include arthritic change.

3.  Entitlement to service connection for episodic proximal 
myopathy with functional overlay.

4.  Entitlement to service connection for carnitine pamityl 
transferase (CPT) deficiency with episodes of muscle weakness 
and muscle pain occasionally.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to August 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The veteran testified before a decision review officer at the 
RO in July 2007.


FINDINGS OF FACT

1.  In November 1984, the Board denied the appellant's claim 
for entitlement to service connection for a psychiatric 
disorder.

2.  The evidence associated with the claims file subsequent 
to the November 1984 Board decision does not raise a 
reasonable possibility of substantiating the claim for 
service connection for a psychiatric disorder.

3.  In November 1984, the Board denied the appellant's claim 
for entitlement to service connection for residuals of a back 
injury.

4.  The evidence associated with the claims file subsequent 
to the November 1984 Board decision does not raise a 
reasonable possibility of substantiating the claim for 
service connection for residuals of a back injury.

5.  The veteran's episodic proximal myopathy with functional 
overlay is not related to service.

6. The veteran's CPT deficiency is not a disease or 
disability for VA compensation purposes, and there is no 
superimposed disease or injury related to the veteran's CPT 
deficiency during service.


CONCLUSIONS OF LAW

1.  The November 1984 Board decision denying service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§ 7104 (West 2002 & Supp. 2008); 38 C.F.R. § 20.1100 (2008).

2.  The additional evidence presented since the November 1984 
Board decision is not new and material, and the claim for 
entitlement to service connection for a psychiatric disorder 
is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156 (2008).

3.  The November 1984 Board decision denying service 
connection residuals of a back injury is final.  38 U.S.C.A. 
§ 7104 (West 2002 & Supp. 2008); 38 C.F.R. § 20.1100 (2008).

4.  The additional evidence presented since the November 1984 
Board decision is not new and material, and the claim for 
entitlement to service connection for residuals of a back 
injury is not reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156 (2008).

5.  The criteria for service connection for episodic proximal 
myopathy with functional overlay are not met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3. 310(a) (2008).

6.  Service connection for a CPT deficiency is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303(c), 3.304, (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence - psychiatric disorder and 
residuals of back injury

Generally a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

Under 38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  If the Board finds that new and material evidence is 
not offered, that is where the analysis must end, and what 
the RO may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board's November 1984 decision denied service connection 
for a psychiatric disorder and residuals of a back injury.  
Regarding the psychiatric disorder claim, the Board noted 
that the veteran was diagnosed with immature personality 
disorder and situational anxiety depression in service.  
Those conditions could not and cannot be granted service 
connection because they are not an acquired psychiatric 
disorder.  Secondly, the Board found that the veteran's 
diagnosis of depression in 1983 was too remote from service 
to be considered related to service.

The Board denied service connection for residuals of a back 
injury because it concluded the current disorder was more 
likely due to a November 1979 injury.  Although there were 
complaints in service in January 1975 and May 1975, there was 
no continuity of symptomatology between that time and the 
injury in May 1979.  Additionally, the record demonstrated no 
relationship between the complaints in service and the 
current disorder.

After the November 1984 Board decision, many VA and private 
treatment records were received and added to the claims file.  
The veteran underwent psychiatric examinations pursuant to 
the Board's remand of the issue of permanent and total 
disability rating for pension purposes.  The October 1984 
psychiatric evaluation diagnosed schizo-affective personality 
with psychotic episodes.  In December 1984, the same examiner 
characterized the diagnosis as schizophrenic reaction, 
paranoid type, moderately severe.  An August 1986 VA 
examination diagnosed only dysthymic disorder, explaining 
that the veteran showed no evidence of a thought disorder 
during the examination and that his functioning on the 
outside appeared to be too good for a typical schizophrenic.  
In more recent years, the veteran has participated in several 
treatment sessions for dysthymia.

While these psychiatric examinations and treatment records 
are new, they are not material because they do not show a 
connection between the veteran's current psychiatric 
disability and his service.  During the veteran's formal RO 
hearing in July 2007, the veteran acknowledged that he never 
asked any of his treatment providers whether his psychiatric 
problems were due to military service, but he pledged to do 
so.  The record was held open to give the veteran the 
opportunity to submit any such opinions, but none have been 
received.

With respect to the back injury claim, no medical evidence 
was presented to show a relationship between service and the 
veteran's current back problems.  As with the psychiatric 
claim, the veteran testified at the RO hearing that he had 
not asked his doctors whether the back problems were caused 
by service but that he would.  Again, the record was held 
open, but no evidence showing a possible nexus was received.

In addition to the medical evidence, the Board has considered 
the veteran's and his representative's oral and written 
assertions, as well as January 2007 written statements from 
the veteran's sister and his friend; however, none of this 
evidence provides a basis to reopen the claim.  As indicated 
above, the claim turns on the medical matters of diagnosis 
and etiology-matters within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the veteran, his representative, his sister, and 
his friend are not shown to be other than laypersons without 
the appropriate medical training and expertise, none are 
competent to render a probative opinion on a medical matter.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Hence, 
none of the lay assertions in this regard are material 
because the unestablished facts in this case are ones of 
medical nexus.

Under these circumstances, the Board must conclude that, as 
new and material evidence to reopen the claims for service 
connection for a psychiatric disability and residuals of a 
back injury have not been received, the requirements for 
reopening are not met, and the Board's previous November 1984 
decision remains final.  As the appellant has not fulfilled 
his threshold burden of submitting new and material evidence 
to reopen the finally disallowed claim, the benefit-of-the-
doubt doctrine is not applicable.  See Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).

II.  Proximal myopathy with functional overlay

The veteran was admitted to a VA hospital in September 1984 
for proximal myopathy.  At that time, the veteran reported 
that he had been suffering intermittent episodes throughout 
the prior four years.  The first episode occurred two weeks 
after he fell from a height of about 12 and a half feet.  The 
admittance report indicates past evaluations by neurologists, 
orthopedic surgeons, and a psychiatrist who conducted various 
studies.  No cause was determined.  The psychiatrist labeled 
the symptoms as psychosomatic.  The October 1984 VA examiner 
noted that the veteran's reported periodic paralysis was 
somewhat reminiscent of a conversion-hysterical occurrence. 

The service treatment records are negative for diagnosis of 
proximal myopathy or any of the symptoms the veteran later 
reported, such as periodic paralysis.

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury. That regulation permits 
service connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice- connected 
disability by a service-connected disability. See 38 C.F.R. § 
3.310 (2008).  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Service connection cannot be granted on this secondary basis 
in this case.  The diagnosis included "functional overlay," 
meaning at least part of the cause is psychological.  As 
discussed above, service connection for psychiatric 
disability has been denied.  Thus, the veteran cannot prevail 
on a theory of secondary service connection when the 
underlying condition is non-service-connected. 

III.  CPT Deficiency 

CPT deficiency is an autosomal recessive trait.  Dorland's 
Illustrated Medical Dictionary 302 (31st ed. 2007).  
Congenital or developmental defects are not considered 
diseases or injuries for VA compensation purposes.  See 38 
C.F.R. § 3.303(c), 4.9 (2006); see also Winn v. Brown, 8 Vet. 
App. 510, 516 (1996).  A precedent opinion of the VA General 
Counsel, VAOPGCPREC 82-90 (July 18, 1990) (a reissue of 
General Counsel opinion 01-85 (March 5, 1985)) held, in 
essence, that a disease which is considered by medical 
authorities to be of familial (or hereditary) origin must, by 
its very nature, be found to have pre-existed a claimant's 
military service, but could be granted service connection if 
manifestations of the disease in service constitute 
aggravation of the condition.  Moreover, congenital or 
developmental defects, as opposed to diseases, cannot be 
service-connected because they are not diseases or injuries 
under the law; however, if superimposed injury or disease 
occurred, the resultant disability might be service- 
connected.  Id.

The statement in support of the veteran's April 2005 claim 
asserts that his CPT deficiency caused extreme suffering and 
possible long term damage due to the vigorous exercises and 
marches he was forced to endure while in service.  In other 
words, the veteran claims that the CPT deficiency was 
aggravated during service.  He does not specify, nor does the 
evidence of record show, what superimposed injury or disease 
related to his CPT deficiency occurred during service.  There 
is no competent evidence of record that shows that the 
veteran's CPT deficiency was aggravated by service.  
Furthermore, because the veteran's CPT deficiency cannot be 
service-connected as a matter of law, it is irrelevant for 
purposes of establishing service connection whether it was 
aggravated or made worse by service, unless such aggravation 
resulted in a superimposed disease or injury.  See VAOPGCPREC 
82-90.  Thus, the claim is denied.

IV.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
appellant in April 2005 of the information and evidence 
needed to substantiate and complete a claim for service 
connection, to include notice of what part of that evidence 
is to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  In addition, the notice provided in 
April 2005 addressed the specific information and evidence 
necessary to reopen the claims for service connection for 
psychiatric illness and residuals of back injury, and 
adequately informed him of the specific basis for the prior 
denial of his claim.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006) (in claim to reopen a previously denied claim for 
service connection, 38 U.S.C.A. § 5103(a) requires that VA 
issue a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial).  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim.  VA informed the claimant of 
the need to submit all pertinent evidence in her possession.  
The claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claims.

The Board acknowledges that the appellant was not provided 
notice concerning the assignment of disability ratings and 
the effective date of any grant of service connection until 
June 2006.  There is no prejudice to the appellant in 
proceeding with the issuance of a final decision despite VA's 
failure to provide more timely notice, as her claim for 
service connection is being denied.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

New and material evidence not having been submitted, 
reopening of the claim for service connection for psychiatric 
illness, disease or acquired psychiatric abnormality, to wit: 
dysthymic disorder, mild, competed (formerly diagnosed as 
immature personality disorder or schizophrenic reaction, 
paranoid), is denied.

New and material evidence not having been submitted, 
reopening of the claim for service connection for residuals 
of back injury, to include arthritic change, is denied.

Entitlement to service connection for episodic proximal 
myopathy with functional overlay is denied.

Entitlement to service connection for CPT deficiency with 
episodes of muscle weakness and muscle pain occasionally is 
denied.





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


